DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 9 is/are objected to because of the following informalities:  
Claim 1, line 3, “within the cup” should be “within the outer cup”.
Claim 9, there are two phrases “the breast pump of claim 1”. One of the two phrases should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9, 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “generally rigid” for the first base of the first element in claim 1 line 4 is a relative term which renders the claim indefinite. The term “generally rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 uses the language “generally” which causes the claim indefinite because it is unclear how much rigid is the base, how much rigid is considered as generally rigid?
The term “generally rigid” for the first base of the second element in claim 1 line 7 is a relative term which renders the claim indefinite. The term “generally rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 uses the language “generally” which causes the claim indefinite because it is unclear how much rigid is the base, how much rigid is considered as generally rigid?
Claims 2-9 are rejected by virtue of depending on claim 1.
Regarding claim 15, the phrase "an areola stimulation assembly" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “an areola stimulation assembly” recited in line 1 of claim 15. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 16-20 are rejected by virtue of depending on claim 15.
Regarding claim 16, the phrase "a horizontal direction" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a horizontal direction” recited in line 1 of claim 16. For the purpose of compact prosecution, they are interpreted to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2010/0130921).
Regarding claim 1, Kobayashi discloses 
A breast pump (10, figs. 1-11B, pars. 0038-0073), comprising: 
an outer cup (25, fig. 1) for accommodating at least a distal portion of a breast (Examiner notes: see fig. 4 and par. 0039, the breast pump device 10 is constituted with a pad 12 which serves as a nipple covering member that is placed on a portion of the breast including the nipple and a vicinity of the areola and covers the nipple from the outer peripheral side; and, when the vacuum pump unit 24 applies negative pressure inside the pad 12, the breast is sealed up. Therefore, the outer cup 25 is sized and configured to accommodate at least a distal portion of a mother’s breast), 
a first element (36) positioned within the cup (25, see figs. 1-6B and 9), the first element (36) connected to an inner surface of the outer cup (inner surface of 36, see figs. 5 and 6A-6B) and including a generally first rigid base (base of 36 that is connected to 25, see annotated fig. 6A below. Examiner notes: since the base of 36 is connected to 25 and is fixed to 25, the base is generally rigid compared to the rest of 36 which is flexible and allowed to move due to the movement of mechanism 20) and a first surface (inner surface of 36) for engaging with a first skin surface of the breast (see figs. 6A-6B), 
a second element (34) positioned within the cup (25, see figs. 1-6B and 9), the second element (34) moveable with respect to the first element (36) (Examiner notes: see par. 0066, during milk expression, peristalsis mechanism 18 drives the stimulation portions 46/52/58 to move element 34 towards and away from a portion of the breast) and including a second generally rigid base (base of 34 that is connected to 25, see annotated fig. 6A below. Examiner notes: since the base of 34 is connected to 25 and is fixed to 25, the base is generally rigid compared to the rest of 34 which is flexible and allowed to move due to the movement of mechanism 18) and a second surface (inner surface of 34) for engaging with a second skin surface of the breast (see figs. 6A-6B), and 
the first surface of the first element (inner surface of 36) including a curved surface (see fig. 6A) shaped and configured to emulate a baby's upper palate (Examiner notes: the limitation “shaped and configured to emulate a baby’s upper palate” is interpreted as functional limitation. As shown in figs. 6A-6B, the inner curved surface of 36 engages with the upper portion of the breast. See fig. 9 and par. 0051, 36 corresponds to the upper jaw portion J of the oral cavity M of the infant. Therefore, it is shaped and configured to emulate a baby’s upper palate), and the second surface of the second element (inner surface of 34) including a surface (see fig. 6A) shaped and configured to emulate a baby's tongue (Examiner notes: the limitation “shaped and configured to emulate a baby’s tongue” is interpreted as functional limitation. As shown in figs. 6A-6B, the inner flexible surface of 34 engages with the lower portion of the breast. See fig. 9 and par. 0051, 34 corresponds to the tongue T of an oral cavity M of an infant. Therefore, it is shaped and configured to emulate a baby’s tongue), the first and second surfaces being spaced apart and facing towards each other (see figs. 6A-6B for the inner surfaces of elements 34 and 36), 
wherein, when the breast pump (10) is placed over the distal portion of the breast (see figs. 6A-6B), at least a portion of the breast tissue is positioned between the first and second elements (see figs. 6A-6B), and movement of the second element (34) relative to the first element (36) causes the first and second surfaces (inner surfaces of 36 and 34) to engage the first and second skin surfaces (see figs. 6A-6B and pars. 0046-0053, 0057-0059).

    PNG
    media_image1.png
    619
    634
    media_image1.png
    Greyscale

Regarding claim 2, Kobayashi discloses 
The breast pump of claim 1, wherein the movement of the second element (34) cycles between a first position (first position is when 34 is pressed by portions 46/52/58 of the mechanism 18, see fig. 9 and par. 0053) and a second position (second position is when 34 is free from 46/52/58), a first spacing between the first and second surfaces when the second element is in the first position (spacing between 36 and 34 when 34 is pressed by 46/52/58) being less than (see fig. 9 and par. 0053) a second spacing between the first and second surfaces when the second element is in the second position (spacing between 36 and 34 when 34 is free from 46/52/58), the first and second surfaces (inner surfaces of 36 and 34) compressing at least a portion of the breast tissue therebetween when the second element is in the first position (see fig. 9 and par. 0053).
Regarding claim 3, Kobayashi discloses 
The breast pump of claim 1, further comprising a moveable linkage (18) connecting the second element (34) to the outer cup (25) (Examiner notes: 18 and 34 and 25 are connected to each other as shown in fig. 6A-6B), the moveable linkage (18) including a motor (70) and a controller element (controller of 18), the controller element (controller of 18) capable of controlling a movement speed of the second element (see fig. 9 and pars. 0053-0054, the movement speed of 34 depends on the movement speed of 46/52/58).
Regarding claim 4, Kobayashi discloses 
The breast pump of claim 1, further comprising a moveable linkage (18) connecting the second element (34) to the outer cup (25) (Examiner notes: 18 and 34 and 25 are connected to each other as shown in fig. 6A-6B), the moveable linkage (18) including a motor (70) and a controller element (controller of 18), the controller element (controller of 18) capable of controlling a movement path of the second element (see fig. 9 and pars. 0053-0054, 46, 52, and 58 touch 34 at different positions corresponding to a base side, an intermediate portion, and a distal end side of the nipple, and the contact positions are formed so as to press peristaltically in sequence from the base side of the nipple toward the distal end side with predetermined relative differences as an expression action).
Regarding claim 5, Kobayashi discloses 
The breast pump of claim 1, wherein the first element (36) comprises a flexible liner (36), the flexible liner including a first end (one end of 36, see annotated fig. 1) and a second end (another end of 36, see annotated fig. 1), the first end having a first width and the second end having a second width (Examiner notes: see annotated fig. 1 below, the first end of 36 has its width and the second end of 36 has its width. Claim 5 does not require the width of the two ends being different. Therefore, the two ends of 36 shown in fig. 1 meet the claimed limitation of each having a width).

    PNG
    media_image2.png
    583
    665
    media_image2.png
    Greyscale

Regarding claim 8, Kobayashi discloses 
The breast pump of claim 1, wherein the first surface (inner surface of 36) comprises a generally soft, flexible material (see par. 0044 for the flexible portion 36).
Regarding claim 9, Kobayashi discloses 
The breast pump of claim 1, wherein the movement of the second element (34) comprises peristaltic action from a first end of the second element to a second end of the second element, the second end positioned adjacent to a milk drain (see fig. 9 and par. 0053).
Regarding claim 10, Kobayashi discloses 
A breast pump (10, figs. 1-11B and pars. 0038-0073), comprising: 
a breast cup (25, fig. 1) for accommodating at least a portion of a user's breast (Examiner notes: see fig. 4 and par. 0039, the breast pump device 10 is constituted with a pad 12 which serves as a nipple covering member that is placed on a portion of the breast including the nipple and a vicinity of the areola and covers the nipple from the outer peripheral side; and, when the vacuum pump unit 24 applies negative pressure inside the pad 12, the breast is sealed up. Therefore, the outer cup 25 is sized and configured to accommodate at least a distal portion of a mother’s breast); 
a vacuum source (24, figs. 11A-11B) connected to the breast cup (25, fig. 4), the vacuum source (24) operatively connected to a controller (92), the controller (92) programmed to provide a first baseline vacuum pressure (baseline vacuum pressure of 24/92) to the breast cup and a second maximum vacuum pressure (maximum vacuum pressure of 24/92) to the breast cup (see figs. 11A-11B and pars. 0061 and 0066), at least a portion of the second maximum vacuum being at a vacuum pressure greater than the first baseline vacuum (see pars. 0061 and 0066); and 
a mechanical stimulator (36/34) positioned within the breast cup (25, see figs. 1-6B and 9), the mechanical stimulator (36/34) including at least a first element (34) and a second element (36), the first element moveable with respect to the second element (see figs. 6A-6B and pars. 0046-0053, 0057-0059).
Regarding claim 11, Kobayashi discloses 
The breast pump of claim 10, wherein the controller (92) is programmed to operate said vacuum source (24) in a manner that results in a vacuum waveform that cycles between the first baseline vacuum and the second maximum vacuum (see figs. 11A-11B and pars. 0061, 0066).
Regarding claim 14, Kobayashi discloses 
The breast pump of claim 10, wherein the movement of the first element (34) with respect to the second element (36) comprises peristaltic axial movement from a first end of the first element to a second end of the first element, the second end of the first element adjacent to a milk drain (see fig. 9 and par. 0053).
Regarding claim 15, Kobayashi discloses 
A breast pump (10, figs. 1-11B, pars. 0038-0073) having an areola stimulation assembly (34/36, see figs. 1-11B and pars. 0038-0073), the breast pump (10) comprising: 
a breast cup (25); 
an areola stimulation assembly (34/36) disposed within the breast cup (25) to simulate cycling mouthing (see pars. 0063-0070), the areola stimulation assembly (34/36) comprises an upper element (36), a lower element (34), and a mechanism (18) that moves the lower element (34) with respect to the upper element (36) in a first movement with a first direction and a first frequency (18 disengages with 34 to allow 34 to relax and be free from the mother’s breast with a frequency of 18, figs. 6A-6B, 11A-11B, pars. 0061, 0066) and a second movement with a second direction and a second frequency (18 engages with 34 to move 34 towards the mother’s breast to press against the mother’s breast with a frequency of 18, figs. 6A-6B, 11A-11B, pars. 0061, 0066); and 
a vacuum source (24, figs. 11A-11B) connected to the breast cup (25) to simulate cycling sucking (pars. 0061 and 0066), the vacuum source (24) operatively connected to a controller (92), the controller (92) programmed to provide a first baseline vacuum pressure (baseline vacuum pressure of 24/92) to the breast cup and a second maximum vacuum pressure (maximum vacuum pressure of 24/92) to the breast cup (see figs. 11A-11B and pars. 0061 and 0066), at least a portion of the second maximum vacuum being different than the first baseline vacuum (see pars. 0061 and 0066).
Regarding claim 16, Kobayashi discloses 
The breast pump of Claim 15, wherein the second movement (18 engages with 34 to move 34 towards the mother’s breast to press against the mother’s breast with a frequency of 18, figs. 6A-6B, 11A-11B, pars. 0061, 0066) comprises peristaltic motion (motion of 46/52/58) and the second direction comprises a horizontal direction (see figs. 8-9 and par. 0051), the peristaltic motion (motion of 46/52/58) moves in a horizontal direction from an anterior position to a posterior position (see pars. 0051-53).
Regarding claim 17, Kobayashi discloses 
The breast pump of Claim 15, wherein the first movement (18 disengages with 34 to allow 34 to relax and be free from the mother’s breast with a frequency of 18, figs. 6A-6B, 11A-11B, pars. 0061, 0066) comprises opening (opening between stimulation portions 46/52/58 and the upper element 36) and closing (closing between stimulation portions 46/52/58 and 22C), and the first direction comprises a vertical direction (see figs. 8-9 and par. 0051), the opening of the first movement comprises a first spacing (spacing between stimulation portions 46/52/58 and the upper element 36, see fig. 4) and the closing of the first movement comprises a second spacing (spacing between stimulation portions 46/52/58 and 22C), the second spacing being less than the first spacing (see fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2010/0130921) in view of Nowroozi et al. (US 2016/0058928).
Regarding claim 6, Kobayashi discloses the breast pump of claim 5, as set forth above, except for wherein the flexible liner comprises a heating element.
However, Nowroozi teaches method of improving human breast milk production using a breast pump wherein a heating mechanism is included in the system to mimic the warmth of the infant’s oral cavity and to physiologically stimulate the nursing mother (par. 0136).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kobayashi’s first element by adding a heating mechanism, as taught by Nowroozi, for the purpose of mimicking the warmth of the infant’s oral cavity and physiologically stimulating the nursing mother (par. 0136 of Nowroozi).
 
Claim(s) 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2010/0130921) in view of Kelly et al. (US 8,052,635).
Regarding claim 7, Kobayashi discloses the breast pump of claim 5, as set forth above, except for wherein the flexible liner comprises a first width being greater than the second width.
However, Kelly teaches a breast cup 105 with different thicknesses (see figs. 10-10A and col. 11 lines 25-45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the thickness of the flexible liner to be different, as taught by Kelly, for the purpose of mimicking the action of a suckling infant (col. 3 line 63 to col. 4 line 1).
Regarding claim 13, Kobayashi discloses the breast pump of claim 11, as set forth above, except for wherein the user can selectively adjust a frequency of the cycles between the first baseline vacuum and the second maximum vacuum.
However, Kelly teaches the user can selectively adjust a frequency of the cycles (fig. 22 and col. 15 line 64 to col. 16 line 5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Kobayashi’ vacuum pump unit such that user is allowed to adjust the frequency of the cycles, as taught by Kelly, for the purpose of allowing the vacuum pump unit to achieve the natural refractory time of the mother (col. 15 line 57 to col. 16 line 5) to optimize the efficiency of a milk expressing section.
Regarding claim 18, Kobayashi discloses the breast pump of Claim 15, wherein the upper element (36) comprises a flexible material (36), the upper element (36) including a first end and a first width (first end and first width of the first end of 36, see annotated fig. 1 below) and a second end and a second width (second end and second width of the second end of 36, see annotated fig. 1 below).

    PNG
    media_image2.png
    583
    665
    media_image2.png
    Greyscale

Kobayashi is silent about the first end having a first width greater than the second width of the second end.
However, Kelly teaches a breast cup 105 with different thicknesses (see figs. 10-10A and col. 11 lines 25-45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the thickness of the flexible liner to be different, as taught by Kelly, for the purpose of mimicking the action of a suckling infant (col. 3 line 63 to col. 4 line 1).

Claim(s) 12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2010/0130921)
Regarding claim 12, Kobayashi discloses the breast pump of claim 10, as set forth above, except for wherein the first baseline vacuum pressure is at least 20 mmHg and the second maximum vacuum pressure is at least 40 mmHg.
Kobayashi only discloses (par. 0061) the vacuum pump unit 24 applies negative pressure to seal up the breast by expanding and contracting the bellows 90 by the action of 92; thus, the vacuum pump unit 24 is a constitution that is at atmospheric pressure at a minimum volume of the bellows 90 and a minimum pressure (negative pressure) at a maximum volume. The vacuum pump unit 24 is a constitution that applies periodically varying negative pressure to the pad 12.
The first baseline vacuum pressure and the second maximum vacuum pressure are disclosed to be result effective variables in that changing those pressures change the amount of pressures applied to the breast to mimic the action of a suckling baby. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the baseline vacuum pressure and the maximum vacuum pressure of Kobayashi’ breast pump by making the baseline vacuum pressure is at least 20 mmHg and the maximum vacuum pressure is at least 40 mmHg as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Kobayashi discloses the breast pump of claim 16, as set forth above, except for wherein second frequency of the peristaltic motion of the second movement comprises at least 1 Hz or greater.
Kobayashi only discloses the peristaltic motion with a frequency (pars. 0063-0070). The frequency is disclosed to be a result effective variable in that changing the frequency mimic the action of a suckling baby. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency to be at least 1Hz or greater as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Kobayashi discloses the breast pump of claim 17, as set forth above, except for wherein the first frequency of the opening and closing of the first movement comprises at least 1 Hz or greater.
Kobayashi only discloses the peristaltic motion with a frequency (pars. 0063-0070). The frequency is disclosed to be a result effective variable in that changing the frequency mimic the action of a suckling baby. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency to be at least 1Hz or greater as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783